People ex rel. Woolworth v Department of Corr. (2019 NY Slip Op 07155)





People ex rel. Woolworth v Department of Corr.


2019 NY Slip Op 07155


Decided on October 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2019-11086	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Aminie Woolworth, on behalf of Saul Robles, petitioner, 
vDepartment of Corrections, et al., respondents.


Brooklyn Defender Services, Brooklyn, NY (Aminie Woolworth pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Kori Medow of counsel), for respondents.
Writ of habeas corpus in the nature of an application to release the defendant on his own recognizance or set bail upon Kings County Indictment No. 2660/14.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent that bail on Kings County Indictment No. 2660/14 is set in the sum of $50,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $25,000 as a cash bail alternative, on condition that the defendant surrender any and all passports he may have to the Office of the District Attorney of Kings County and he shall be prohibited from applying for any new or replacement passports; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the sum of $50,000 or has deposited the sum of $25,000 as a cash bail alternative, (2) surrendered any and all passports he may have to the Office of the District Attorney of Kings County, and (3) provided the Office of the District Attorney of Kings County with an affidavit attesting that he has not and will not apply for any new or replacement passports, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
RIVERA, J.P., BALKIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court